                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

JOEL AARON SILBERMONN,                   :

                   Plaintiff             :     CIVIL ACTION NO. 1:20-891

       v.                                :         (JUDGE MANNION)

RICK (REX) SAVARINO, et al.,             :

                Defendants               :


                                    ORDER

      Presently before the court is the Report and Recommendation

(“Report”) of Magistrate Judge Susan E. Schwab. (Doc. 13). In it, Judge

Schwab recommends dismissal of this case. No objections to the Report

have been filed.

      Even where no objection is made, the court should, as a matter of good

practice, “satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Fed.R.Civ.P.72(b) advisory committee

notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d

465, 469 (M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878

(3d Cir. 1987) (explaining judges should give some review to every report

and recommendation)). Nevertheless, whether timely objections are made

or not, the district court may accept, not accept, or modify, in whole or in part,
the findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. Local Rule 72.31.

      The plaintiff Joel Aaron Silbermonn initiated this Bivens action on June

2, 2020, (Doc. 1), and shortly thereafter filed an Amended Complaint, (Doc.

3). Although Silbermonn initially moved to proceed in forma pauperis, he then

paid the filing fee. The court ordered Silbermonn to serve his Amended

Complaint on the defendants. (Doc. 6). However, Silbermonn failed to do so.

He additionally failed to respond to the court’s order to show cause by

January 4, 2021, as to why he failed to serve the defendants with process

and as to why his case should not be dismissed.

      The court received a notice of change of address on December 28,

2020, (Doc. 9), as well as a handwritten document from Silbermonn through

which he purports to certify service to the defendants “via the prison mailbox

rule,” (Doc. 10). The court’s first order to show cause was subsequently

returned as undeliverable. (Doc. 11).

     On January 26, 2021, the court issued another order to show cause

again directing Silbermonn to show cause by February 8, 2021, as to why he

failed to serve the defendants with process and why the case should not be

dismissed. (Doc. 12). To date, Silbermonn has failed to adhere to the court’s

orders to show cause and a significant amount of time has elapsed since his


                                    -2-
response was due. Thus, the Report observes that it appears Silbermonn

has abandoned this action.

         After conducting an analysis of the requisite Poulis factors, Judge

Schwab concludes that all weigh heavily in favor of dismissal and,

accordingly, she recommends dismissal of the action in accordance with

Rule 41(b) of the Federal Rules of Civil Procedure.

         Having conducted a thorough review of all pertinent filings, the court

finds the Report of Judge Schwab to be well-reasoned and well-supported.

As such, the court will adopt the Report in its entirety as the decision of the

court.

         NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

             (1) Judge Schwab’s Report, (Doc. 13), is ADOPTED IN ITS

               ENTIRETY;

             (2) Silbermonn’s   Amended      Complaint,   (Doc.   3),   is

               DISMISSED; and

             (3) The Clerk of Court is directed to CLOSE THIS CASE.



                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
DATE: April 30, 2021
20-0891-01



                                       -3-
